918 F.2d 179
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Dean V. LANGWORTHY, Petitioner-Appellant,v.Robert LECUREUX, Warden, Respondent-Appellee.
No. 90-1196.
United States Court of Appeals, Sixth Circuit.
Nov. 13, 1990.

1
Before RALPH B. GUY, Jr. and BOGGS, Circuit Judges, and GRAHAM, District Judge.*

ORDER

2
Dean V. Langworthy, through counsel, appeals the district court's judgment dismissing his writ of habeas corpus filed under 28 U.S.C. Sec. 2254.  The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
In his petition, Langworthy alleged that statements he made to the police were admitted into evidence in violation of his Miranda rights.  Over Langworthy's objections, the district court denied the petition and dismissed the case as being without merit.  Langworthy filed a timely appeal.


4
Upon review, we conclude that Langworthy has failed to show that he was denied a fundamentally fair trial.   See Webster v. Rees, 729 F.2d 1078, 1079-80 (6th Cir.1984).


5
Accordingly, we affirm the judgment of dismissal for the reasons set forth in the magistrate's report and recommendation filed on October 11, 1989 and in the district court's opinion filed on January 3, 1990.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable James L. Graham, U.S. District Judge for the Southern District of Ohio, sitting by designation